Citation Nr: 0428906	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  01-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of a neck 
injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nasal fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1956 to 
August 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on August 
21, 2002.  A transcript of that hearing has been associated 
with the record on appeal.


REMAND

This case is not yet ready for appellate review.  In his 
November 2001 substantive appeal, the appellant indicated 
that he desired a hearing at the RO before a member of the 
Board (now Veterans Law Judge).  At that time, the appellant 
also requested a hearing before a decision review officer 
from the RO.  On August 21, 2002, a hearing was held before a 
decision review officer.  Although the appellant has clearly 
and unambiguously requested a hearing at the RO before a 
member of the Board, no such hearing has been held.  The 
appellant has not withdrawn his request for that hearing.  No 
representative of the appellant has withdrawn the request for 
that hearing.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

The RO should schedule the appellant for 
a hearing before a traveling Veterans Law 
Judge at the RO, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


